 ACTIVE TRANSPORTATION431ActiveTransportationandGeneral Drivers,Ware-housemen and Helpers Local Union 89, affili-atedwith the International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO. Cases 9-CA-25308(1-4) and 9-RC-15322August 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFT AND HIGGINSOn December 27, 1988, Administrative LawJudge David L. Evans issued the attached decision.The General Counsel and the Charging Party filedexceptions and supporting briefs, and the Respond-ent filed an answering brief in support of thejudge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the questioning of BarryStevens at his job interview about his views onunionization did not violate Section 8(a)(1) of theAct. The judge also found that the Respondent'sdischarge of Barry Stevens, his father Roy Stevens,Lava Todd, and Roy Griffin, on March 31 andApril 1, 1988,1 did not violate Section 8(a)(3) and(1) of the Act. We disagree with the judge's rea-soning and therefore reverse.The essential facts are not in dispute. The Re-spondent transports trucks manufactured by Fordfrom the Respondent's terminal in Louisville, Ken-tucky, to various locations throughout the country.It began operations in early 1988 and started hiringdrivers that February. The Respondent knew fromtheir job applications and interviews that Roy andBarry Stevens and Lava Todd had previousexperi-ence at unionized companies. In fact, at his jobinterview, Roy Stevens was threatened that his 15years' experience at unionized companies wouldpreclude the Respondent from hiring him, despitewhat the Respondent called a perfect drivingrecord.2 Barry Stevens and Lava Todd were inter-rogated at their job interviews concerning theirviews toward the Union.3'All dates are 1988 unless otherwise indicated.$ The judge foundthat the Respondent had threatened Stevens in vio-lation of Sec.8(a)(1) of theAct TheRespondent did not except to thisfinding'The GeneralCounsel alleged that these interrogations violated Sec8(a)(1) of the Act,but the judge found that any coercive impact was di-The Union'sorganizingcampaign at the Re-spondent's facilitybegan inMarch. The Respond-ent was well aware of it because the Union's busi-nessagent had been at the Respondent's facility totalk to the drivers and the Respondent and theUnion had held discussions about other contractsthe Union had with similar employers. Both Griffinand Todd distributed union authorization cards toother employees during the week before their dis-charges. Griffin distributed cards in front of an em-ployee who twice informed the Respondent of var-ious alleged derogatory statements Griffin madeabout the Respondent. This same employee alsowitnessed Roy and Barry Stevens accepting cardsfrom Griffin and indicating they were going to signthem. In addition, Lava Todd told one of the Re-spondent's supervisors that unionization would im-prove the poor working conditions at the Respond-ent'sloading facility. Finally, during the last weekinMarch, just before Roy Stevens' discharge, theRespondent's president asked Stevens if he thoughtthe Union's campaignwould succeed.The four employees were discharged by phoneon March 31 and April 1. No reasons were givenfor the discharges, even when the employees askedfor explanations. Each employee subsequently re-ceived the identical letter explaining that he wasdischarged because he was "not compatible withthe ideas and goals" of the Respondent. The Re-spondent's vice president testified that the decisionto discharge the four was made after a review oftheir personnel files. Yet the files contained no evi-dence of any wrongdoing or disciplineand no neg-ative criticisms of their work. In fact, prior to theirdischarges, they were given no warnings of anykind.On these facts, the judge found that the GeneralCounsel had not made a prima facie case underluted byassurances the Respondentsubsequently gave to both employ-eesWe disagree as to Barry Stevens First we note the interrogation oc-curred during Barry Stevens' job interview. The Boardhas long recog-nized that,under thetotality ofthe circumstances test,an applicant mayunderstandably fear that any answer he might give to questions aboutunion sentiments posed in a job interview may well affect hisjob pros-pects.SeeLassenCommunityHospital,278 NLRB 370, 374 (1986). Ste-vens was interrogatedby theRespondent's hiring agentand then met theRespondent's president,who expressed further concern about unioniza-tion,which could only suggest to Stevens that the Respondentconsid-ered the question of his union background very important.Finally, theassurancestowhich thejudge refers ring hollow in light of Stevens' un-lawful dischargeImonth later.We therefore find thatthe Respondent'sinterrogation of Barry Stevens violated Sec.8(a)(1) of theAct.We find itunnecessary to pass on the legality of the interrogationof Lava Todd in-asmuch as the finding of an additionalviolation wouldbe cumulative andwould not affectthe remedy.We do, however, rely on theinterrogationsof Lava Toddaswell as Barry Stevens as evidence of employer knowl-edge of union activity and concern about its consequences.Cf.Holo-Krome Co., 293 NLRB 594, 596 fn.6 (1989),and cases cited therein(statements not independently violative ofthe Act mayserve as a basisfor findinganimus).296 NLRB No. 58 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWright Line4because the record failed to showthat the Respondent had knowledge of the allegeddiscriminatees'union activities or that union animusmotivated the discharges. We disagree.We find employer knowledge of the alleged dis-criminatees' union activity based on the followingevidence. The Respondent knew of the union back-grounds of Roy and Barry Stevens and LavaTodd.The interrogations of these employeesduring their job interviews show that the Respond-ent was concerned about their union backgroundsand about unionization in general.5The Respond-ent also knew of the organizing going on at its fa-cility at the time. That Roy Stevens was specifical-lyquestioned about the possible success of theUnion demonstrates that the Respondent thoughthe was in a position to know what was going on.Finally, three of the fouralleged discriminatees en-gaged in union activities in front of an employeewho the Respondent admitted was an informer forit, 6 and the fourth, Todd, made a remark to one ofthe Respondent's supervisors in support of the or-ganizing effort. Based on these facts, we find thatthe Respondent had knowledge of the union activi-ties of thealleged discriminatees.The threat to Roy Stevens, the interrogations ofBarry Stevens and Lava Todd, the timing of thedischarges immediately after the employees en-4 251 NLRB 1083 (1980), enfd 662 F.2d 899 (1st Cir.1981), cert.denied 455 U S. 989(1982), approvedinNLRB v.TransportationManage-ment Corp,462 U S 393 (1983).SUnlike the judge,we do not find that Barry Stevensand Lava Todd"disavowed"union sympathies.We find instead that they merely at-tempted to avoid disclosing their opinions about unions.a In his decision,the judge relied onRaysel-Ide,Inc., 284 NLRB 879(1987), in refusing to infer that the same employee who twice informedtheRespondentof Roy Griffin'salleged derogatory remarks also in-formed the Respondentof Griffin'sdistribution of union authorizationcards and Roy and Barry Stevens'intention to sign them. Contrary to thejudge,we findRaysel-Idedistinguishable.InRaysel-Ide,the Board re-fused to infer knowledge by the employer of two employees' union ac-tivities based solely on the fact that the employer'sdaughter sat at alunch table near another table where the employees exchanged a unionauthorization card and a union booklet Though there was evidence thatthe employer's daughter observed the two employees exchange some-thing,there was no evidence that the daughter knew that the exchangewas in any way related to union business.Both employees were laid offlater thatday. The Boardheld that those facts alone were insufficient tosupport a finding that the employer was aware of the employees' unionactivitiesHere,the Respondent's vice president testified that another em-ployee had twice informedon Griffin.This same employee witnessedGriffin andboth Roy and Barry Stevens engage in union activitiesGiven that this employee in fact had acted as an informer,we believe inthis case that the inference is more than mere speculation that the Re-spondent learnedof Griffin'sand both the Stevens'union activitiesthrough informationprovidedthe Respondentby thissame employee.We also infer knowledgeof Griffin's union activity from the timing ofthe discharges.The decisions to discharge the four employees appear tohave been made at the same time,only days after they had signed unionauthorization cardsEach employee received the same discharge letterFurther,as discussed infra,the Respondent proffered no credible reasonfor the discharges.Based on the undisputed evidence of knowledge of theother three employees'union association,we infer from the fact thatGriffin wasdischarged at the same time and without credible reason thatthe Respondent knew of his union activity as well.gaged in union activities,and most significantly thepretextual reasons advanced for the discharges7 areindicative of illegal motivation in the discharges.8The General Counsel therefore has presented aprima facie case that the four employees were dis-charged forengaginginunion activities.UnderWright Line,theRespondent must show that itwould have discharged these employees anyway,absent their union activities. Since the judge foundthe proffered reasons for the discharges incredible,we conclude that the Respondent has not met itsWright Lineburden. Therefore, we find that theRespondent violated Section 8(a)(3) and (1) of theAct by discharging Roy and Barry Stevens, LavaTodd, and Roy Griffin because of their union ac-tivities.AMENDED CONCLUSIONS OF LAW1.Substitute the following for the judge's Con-clusions of Law 3 and 4."3.TheRespondent has engaged in unfair laborpractices in violation of Section 8(a)(1) and (3) ofthe Act by interrogating Barry Stevens about hisviews toward unions, by threatening Roy Stevensthat he may not be hired because of hispast asso-ciations with a union, and by discharging Roy andBarry Stevens, Lava Todd, and Roy Griffin be-cause of their union activities."4.The unfair labor practices found above areunfair labor practices affecting commerce withinthe meaningof Section 2(6) and (7) of the Act."2.Delete Conclusion of Law 5.AMENDED REMEDYIn addition to the remedy in the judge's decision,we shall order that the Respondent offer Roy Ste-vens, Barry Stevens, Lava Todd, and Roy Griffinimmediate and full reinstatementto their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or any other rights and privileges.We shall also order that the Respondent make RoyStevens, Barry Stevens, Lava Todd, and Roy Grif-fin whole for any loss of earnings and other bene-fits they may have sufferedas a resultof their un-lawful discharges, with backpay to be computed inr The judge dismissed as"incredible"the Respondent's reasons for thedischarges. As noted above,the employees' personnel files contained noevidence of any wrongdoing or discipline and no negative criticisms oftheirwork. In fact, about all the personnel files did contain were theirjob applications, which for Roy and Barry Stevens andLava Todd clear-ly indicated that they had previously worked at unionized companies8 If the proffered reason for a discharge is false, one may infer thatthere is another reason (an unlawful reason)for the discharge that theemployer wishes to hide,where the surrounding facts tend to reinforcethat inferenceWright Line,supra at 1088 fn 12, ShattuckDenn MiningCorp. v.NLRB,362 F.2d 466 (9th Cir. 1966) ACTIVE TRANSPORTATIONthemanner set forth inF.W. Woolworth Co.,90NLRB 289 (1950), and with interest to be comput-ed in the mannerset forth inNew Horizons for theRetarded,283NLRB 1173 (1987). We shall alsoorder that the Respondent remove from its recordsany references to the unlawful discharges, providethe discriminatees with written notice of the re-moval, and inform them that the unlawful dis-charges will not be used as a basis for future per-sonnelactionsconcerning them. SeeSterlingSugars,261 NLRB 472 (1982).Finally, we shall order that Case 9-RC-15322 beremanded to the Regional Director to open andcount the ballots of employees Roy Stevens, BarryStevens,Lava Todd,and RoyGriffin,and to issuea revised tally of ballots and an appropriate certifi-cation.ORDERThe National Labor Relations Board orders thatthe Respondent, Active Transportation, Louisville,Kentucky, its officers,agents, successors, and as-signs, shall1.Cease and desist from(a)Dischargingorotherwisediscriminatingagainst employees becausetheyengage in union ac-tivity.(b)Threatening employees that they may not behired because of their prior association with Gener-alDrivers,Warehousemen and Helpers LocalUnion 89,affiliatedwith the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America,AFL-CIOor any other union.(c) Interrogating employees about their viewstoward unions.(d) In any like or related manner interferingwith,restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Offer Roy Stevens, Barry Stevens, LavaTodd, and Roy Griffinimmediate and full rein-statementto those former jobs or, if those jobs nolonger exist,to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem whole for any lossof earningsand other ben-efitssufferedasa resultof thediscriminationagainst them,in the manner set forth in the remedysection of the decision.(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.433(c)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at its Louisville,Kentucky facilitycopies of the attached notice marked "Appendix."9Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative,shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be takenby theRespondent toensure that the notices are not altered,defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that Case9-RC-15322be remanded to the Regional Director for Region 9to open and count the ballots of Roy Stevens,Barry Stevens, Lava Todd, and Roy Griffin, and toissue a revised tally of ballots and an appropriatecertification.9If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engagein any of theseprotected concerted activities. 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT dischargeor otherwise discrimi-nate against anyof you forengaging in union ac-tivity.WE WILL NOTthreaten employeesthat they maynot be hiredbecause of their prior association withGeneralDrivers,Warehousemen andHelpersLocal Union89, affiliatedwith the InternationalBrotherhoodof Teamsters,Chauffeurs,Warehouse-men and Helpers of America,AFL-CIO or anyother union.WE WILL NOTinterrogateany of youabout yourviews toward unions.WE WILL NOT in anylikeor related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteedyou by Section 7 ofthe Act.WE WILL offerRoy Stevens,Barry Stevens,Lava Todd, and Roy Griffinimmediate and full re-instatement to their formerjobs or, if those jobs nolonger exist,to substantially equivalent positions,without prejudiceto theirseniority or any otherrights or privilegespreviouslyenjoyed and WEWILL make them whole for any loss of earningsand otherbenefitsresulting from their discharges,less any net interim earnings,plus interest.WE WILL notifyeachof them thatwe have re-moved fromour filesany reference to their dis-charges andthat theirdischarges will not be usedagainst them in any way.ACTIVETRANSPORTATIONJames R. Schwartz,Esq.,for the General Counsel.C. John Holmquist Jr.andLinda G. Burwell,Esqs.,ofBloomfield Hills, Michigan,for the Respondent.Ralph H.LoganandAlton Priddy,Esqs.,of Louisville,Kentucky, for the Charging Party.DECISIONSTATEMENT OF THE CASEDAVID L. EVANS,AdministrativeLaw Judge. Thismatter under the National Labor RelationsAct (the Act)was tried before me on October 6 and 7, 1988,1 in Louis-ville,Kentucky.Pursuant to a petition filed in Case 9-RC-15322 by GeneralDrivers,Warehousemen andHelpers,Local Union89, affiliatedwiththe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpersof America, AFL-CIO(the Petitioner, theChargingParty, or the Union),and pursuant to a stipu-lated election agreement approvedby theRegional Di-rector,an election by secret ballot was conducted onJuly 23 inan appropriate unite of employees employed'All dates are in 1988 unless otherwise specified2 The appropriate unit set forth in the agreement is-All drivers employed by the Employer at its Louisville, Kentuckyfacilities,excluding all office clerical employees,all professional em-ployees, guards and supervisors as defined in the Act.by ActiveTransportations(the Employer or Respond-ent).The tally ofballots issued on conduct of the electionwas as follows:Approximate number of eligible voters-27Void ballots-0Votes cast for thePetitioner-11Votes castagainst thePetitioner-11Valid votes counted-22Challenged ballots-5Validvotes counted plus challengedballots-27Neither party filed objections to the conduct of the elec-tion nor toconduct affectingthe resultsof the election.Because the challengedballotswere sufficient in numberto affectthe resultsof theelection,an investigation ofthe issuesraised bythe challengedballots was conductedunder the direction and supervisionof theRegional Di-rectorfor Region 9, pursuant tothe provisions of Sec-tion 102.69 ofthe Board'sRules and Regulations andStatementsof Procedure,as amended.The Regional Di-rector, on August19, issuedhisReport on ChallengedBallots and Recommendationto theBoard. In the reportthe RegionalDirectorrecommendedthatone challengebe sustainedbut that the ballots of employeesBarry Ste-phens, Roy F.Stephens,Lava T. Todd, and Roy Griffinbe made thesubject ofa consolidatedhearing before anadministrativelaw judge,as the Petitionerhad filedcharges onApril 6 on behalf of the employeesinCases9-CA-25308(1-4), anda complaint had issuedon May 20allegingthat the Employer had, inviolation of Section .8(a)(3) and(1) of the Act,dischargedthose four employ-ees.No objections to theRegional Director's report werefiled,and, on September9,by order of that date, theBoardadopted theRegional Director's recommendationsand ordereda consolidated hearing on the issues raised.Respondentduly filedan answer to the complaint ad-mitting jurisdiction and the status of certain supervisorsbut denyingthe commissionof any unfairlabor practices.On theentire record,includingmy observation of thedemeanor of the witnesses, and after considering thebriefs filed by the parties,Imake thefollowingFINDINGS OF FACTI.JURISDICTIONRespondent, a corporation, from its facilities in Louis-ville,Kentucky,transports trucks manufactured by FordMotor Company. In doing so it annually derives grossrevenues in excess of $50,000 for the transportation offreight from Kentucky directly to points outside Ken-tucky.Respondent admits and I find that it is an employ-er engaged in commerce within the meaning of Section2(2), (6), and(7) of the Act and that the Union is a labor9As indicated by letterheadstationeryincluded in the exhibits receivedat trial,the full nameof Respondent is "Active Transportation Compa-ny " However,no motion to amend the complaint wasmade by the Gen-eral Counsel in this regard ACTIVE TRANSPORTATIONorganizationwithinthe meaningof Section 2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondentwas formedin late 1987to deliver trucksmanufacturedat Ford's Louisvilleplantto Ford dealer-ships.Beginning in March,Respondent began transport-ing trucks to dealershipsin the Midwest, Far West, andwestern Canadian areas.C.A.Houston4isRespondent's president,CharlieJohnson isvicepresident,and CharlesMcNair is theload dispatcher.Respondent admitsthat these three indi-viduals are supervisorswithin themeaningof Section2(11) of the Act.Respondentfurtherstipulated thatCommodorHallwas its agent within the meaning ofSection 2(13) of the Act. Hall interviewedapplicants andcheckedreferencesfor Respondent,gave instructions ortraining,and served as a "safetyman" forRespondent atthe time of the eventsin question.Respondent maintainsan officein centralLouisvilleand a terminal about 8 miles away.New trucksare trans-ported by Ford to a vacantlot nearthe Ford plant. AtthislotRespondent's employeesload them (asmany asfiveat a time, in"piggybackfashion")onto Respondent'strucks; then they drive them to thedealerships. By ac-counts of all who testified on the subject, the lot used forloading was,at all times material,muddy and thereforeslippery; the weather was cold; and there wereno rest-roomor otherfacilities availableto the employees.Respondentbegan hiringa complementof 23 truck-drivers inlateFebruaryand earlyMarch. Three of thefour alleged discriminateestestified that the subject of aunion came up in theinterviewprocess.Roy Stevens testified thatduring hisinterviewwithHall:[Hall] said,"Well, you've workedat all these Unioncompaniesand yougot about15 years Union here."Idon'tknow why you'd want to work for anun-Union outfit . . . since youneed more time inthe Union beforeyou can getyourretirement.And [Hall]said,"You'vegot aperfect record butI don't thinkI canhire you."He said,"I'll tellyou what I will do. We've got anothercompanywhichisDallas-Mavis.Iwill get you an applicationand try to get you a job atDallas-Mavis."Hall explained to StevensthatDallas-Mavis was a com-pany thatrecognizedthe Teamsters Union.Despite thefact that Hall told RoyStevens that Re-spondentcould not hire him for Active Transportation,Hall called Stevensthe next day. According to Stevens,Hall called him early in the morningand said:Come to work at Active Transportationthismorn-ing, startyour schoolings.. ..I'm going to take achance on you.*C A. Houston is the only"Houston"who is referred to infra.435The General Counsel introduced a memorandum con-tained in Stevens'personnel file. Dated February 12, it isfrom Hallwho checked off a box for "Application Ap-proved. Forwardcompleted hiring kit."In a space afterthatHall added:"2months Union 7/85-9/85HollandMotor Freight."When Stevens reported,Hall showed him some sort offilm and sent him out to the lot and he began loadingtrucks for Active Transportation. Dave Bucky gave Ste-vens his on-the-job training at the lot.Roy Stevens told Bucky that Stevens' son Barrywould be a good worker.Barry Stevens testified that hewas thereafter called by Hall and invited to come for aninterview.Hall interviewed Barry Stevens three times.Accordingto Stevens,at one of these interviews, Hallwas going over Stevens'application that reflected thatStevens had worked for one company that recognizedthe Teamsters.According to Barry Stevens:He just asked-said that I had a little union timethere and asked me what I thought about theUnion. . . .I just told him, "I was a Union employ-ee by the fact that I worked there."I really didn'tgive him my opinion of the Union.Barry Stevens further testified that:Commodor told me that I had to see Mr. Hous-ton, he made the final decision on hiring.We wentupstairs andMr.Houston explained the pay, thepolicies and so on and so forth.And while he wastalking,Mr. Commodor Hall said that,"Barry doeshave some Union time."[Mr.Houston]said they didn'thave a problemwith the Union but they weren'tgoing to let theTeamsters dictate what they could and could notdo.I told [Houston],"I just [want]a job.Iwas in theUnion,but I was not a Union organizer."After "paper worktraining" by Halland training inloading procedures by Bucky and Earl Taylor, BarryStevens began working as a truckdriver for Respondent.Toddtestified that in the interview process he, at onepoint,met with Hall, Houston,and Johnson.Two com-panieswho recognied the Teamsters were listed onTodd's application as prior employers.Todd testifiedthat this topic came up in his interview with Hall, Hous-ton, and Johnson. Todd was asked and testified:Q. And what did they say about that and whowas doing the talking?A. . . . Mr. Johnson, well, hewas telling meabout they was, you know, a non-union outfit andthat. . . theywas just getting start[ed],but heknowed that later on thattheywas going to have togo union in order to get back haul loads.They saidright now. . .Iwouldn'tbe able to get back haulloads and I wouldn'tbe able to deliver loads to cer-tain places and get back haul loads on account ofnot being union,you know. And it ended up therewe talked for a while.He wanted to see, I recon, tofind out what-how I feel about the Union and- 436DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDQ. Didanybody ask you that?A. Yes, Theydid.And I told them, I said I hadworked for a non-union outfit before as well asunion outfits,which I did-had, and I had that onmy application.A. Okay.JUDGE EVANS:Who asked you that question?THE WITNESS:Mr. Houston.Imean Mr.Johnsonand then,Mr. Commodor Hall asked me that ques-tion.JUDGE EVANS:Same question?THE WITNESS:Yes, sir.Only Johnson testified for Respondent,and none of theabove testimony is denied.Agents of the Union began distributing authorizationcards among Respondent'semployees in March. Onlyone of the alleged discriminatees testified that he ex-pressed his union sympathies to one of Respondent's su-pervisors.Todd testified that at some time in mid-March,he commented to dispatcher McNair that if Respondentwere a union company the employees could go on Fordproperty to load trucks, and the employees would nothave to work in the unfavorable conditions at the lot.Todd testified that McNair did not disagree with thatpoint.Todd and Griffin signed union authorization cards onMarch 26; Barry and Roy Stevens signed cards onMarch 30. Todd and Griffin testified that they distribut-ed cards to other employees;however, the record doesnot disclose how many other employees signed union au-thorization cards, if there were any such other employ-ees.According to this record,no supervisor or agent ofRespondent was present during the signing of any card.Discussions about whether certain employees had signed,or would sign,cards were held among the employees atRespondent's terminal,but only in the drivers'room at atime when no supervisors or alleged agents of Respond-ent were present.Respondent did know that the Union sought to repre-sent its employees at the time of the discharges herein.Johnson testified that Houston had seen Union BusinessAgent Charles Spond on the lot talking to some of thetruckdrivers.Johnson testified that he and Houston invit-ed Spond to talk to them about it.The three men met inmid-March. Johnson testified that Spond told him andHouston that he would be talking to the employees.Johnson testified that he and Houston told Spond that hecould continue to do so.The three discussed the contentof the contracts to which the Union was a party. It isnot necessary to detail this discussion about potentialcontract terms.It sufficies to say that it is clear from thatdiscussion that the contracts to which Spond referredwere much more expensive to employers than anythingthat Respondent had in mind for then or later.Further evidence of general knowledge that the Unionwas actively seeking to gain recognition at the time ofthe discharges is contained in the testimony of Roy Ste-vens.Stevens testified that during the last week inMarch,he was approached by Hall on the lot.Accord-ing to Stevens:[Hall] walked up to me and he said, "I hear some ofthese guys are talking and wanting to go Union."He said, "What do you think-I don't think it'll go,do you?"I said,"Hey, I don't know."There is no other evidence that any supervisor or agentof Respondent said anything else about the Union to anyemployee.On March 31 and April 1, the four alleged discrimina-teeswere discharged in telephone calls from Johnsonand Houston.No reasons were given to the employees,even when they asked for one.On April 1, by letters ofthat date,Houston further informed the employees:After review, it is our determination that you arenot compatible with the ideas and goals of ActiveTransportation.Based on this, we are terminatingyour employment effective on the above date.Each of the four employees testified that they receivedno reprimands or negative criticisms during their em-ployment,which in each case had lasted about 1 month.There was no contradiction of this testimony.Johnson testified that when he and Houston beganhiring employees about March 1, they agreed to reviewall files in 1 month to decide which employees would beretained;that they did so; and that they discharged theemployees because:Johnson(2 weeks before)had over-heard Roy Stevens make a racial slur about Respondent'smanagement to Barry Stevens who did nothing to repu-diate his father's conduct;Todd was too slow in loadingtrucks and that he had had a minor traffic accident (2weeks before his discharge);and another employee hadreported to Johnson that Griffin had"bad mouthed" theCompany by complaining that it did not care about theemployees,and that the owners were greedy,and thatthe employees had to work under adverse working con-ditions on the lot.B. Analysis and ConclusionsAs well as alleging that the four discharges violatedSection 8(a)(3) and(1) of the Act, the complaint allegestwo violations of Section 8(a)(1).The complaint alleges that about March 1 Hall threat-ened"that an employee would not be hired because ofhis past membership in a union." The General Counselrelies on the testimony of Roy Stevens for this allega-tion.Stevens testified that during his hiring processes,Hall told him that although Stevens had a "perfect"driving record,Hall did not believe that he could hireStevens.Hall did not say, in those very words, that thequestion in Hall'smind lay in Stevens' prior, long historyof working for Teamsters-organized employers.Howev-er,while other things were probably discussed duringthe interview,this is the only topic that was cast in thenegative by Hall, at least according to this record.Therefore,I conclude that Hall referred to Stevens' priorunionmembership when he stated that there was areason that Stevens may not be hired despite Stevens'perfect driving record.I further find that any employee,such as Stevens,would logically draw the same conclu-sion. ACTIVE TRANSPORTATIONRespondent argues that Hall's statement was, at most,ambiguous because Hall did not say that he would nothire Stevens.Although theshades of differences couldbe argued among linguistic scholars, the issue is not oneof detachedacademicinquiry.The issue is theprobableimpact on an employeeto whom theremark in questionismade.Stevens was told that he might notbe hired,even witha perfectrecord,because of his prior union experience.Any employee who is toldthat is logically going to con-clude that the tenureof his futureemployment,if any, isconditioned on a nonrepetitionof suchexperience.Whatelsewould a reasonable employee conclude?The factthatStevenswas nevertheless hired does not detractfrom this conclusion. He washired byHall with the ex-press, serious reservation contained in Hall's statement toStevens that"I'm going to take a chanceon you."Again,because Stevens had a perfect driving record, no"chance," other than that Stevenswouldbring in aunion,was there to be taken.In such posture,Hall's remarks constitute an admoni-tion to employees that their employment tenure is de-pendent on their not enaging in activitiesthatwouldresult in Respondent's becoming,like Stevens'prior em-ployers, an employer that is organizedby the Union. Ac-cordingly,I find and conclude that Hall's remarks consti-tuted a threat to employees in violation of Section 8(a)(1)of the Act.The complaintfurtheralleges that in violation of Sec-tion 8(a)(1) ofthe Act,Hall "coercively interrogated em-ployees regarding their union membership,activities andsympathies."The GeneralCounsel relies on the testimo-ny of Barry Stevens andTodd, both of whomtestifiedthattheywereasked byHall, Johnson, and/or Houstonhow they feltabout theUnion.However, at the time ofbothinterrogations,bothemployees were told, in es-sence, that their answers were a matter of indifference toRespondent.Immediately after Hall asked Stevens thequestion, theywent to Houston'soffice.There, after Hallcommented on Stevens'prior union employment, Hous-ton, Respondent's chief executive,stated that Respondent"didn'thave a problem withthe Union."Similarly, inthe conversation in which Johnson and Hallasked Toddhow he felt about the Union,Johnson stated that Re-spondent was goingto have to "go union."Any "coer-cive" impact that otherwise might have attached to thequestions was thusdiluted bythe assurances of Johnsonand Houston that the Union did not matter,or that itwas inevitableanyway. Therefore,Ifind and concludethat the General Counsel has failed to prove this allega-tion of the complaint.Finally, thecomplaint alleges that Respondent dis-charged Roy Stevens, Barry Stevens,Lava Todd, andRoy Griffinin violation of Section 8(a)(3) and(1) of theAct. Indeciding this issue,the firstquestion to be an-swered is whether the General Counsel has presented aprima facie case.55 SeeWright Line,251 NLRB1083 (1980),enfd.662 F.2d 899(1stCir.1981), cert denied455 U S.989 (1982),approvedinNLRB v.Transporta-tionManagementCorp.,462 U.S. 395(1983).437The firstelement tobe provedisthatRespondentknewof theunion membership,activities,or desires ofthe alleged discriminatees.The onlyknowledge provenis that Roy and Barry Stevenshad workedfor organizedemployers previously,that Todd had previously workedfor an organized employer,and thatTodd had told Su-pervisor McNair that he thought that Respondent's beingorganized would be a good thing because Respondent'semployees could then go onFord's property to loadtrucks.There isno other evidence of known union activ-ity,membership,or desires on the part of the alleged dis-criminatees in the record.The General Counselargues that knowledge of thedischargees' signing union authorization cards should beinferred and cites two cases in support:however,neitherof these cases apply.InBallouBrick Co.,277 NLRB 41(1985), the employer involved wasproven to haveknownof specificunion activities and conducted a sys-tematic survey of supervisors in an attemptto identifythose employeesinvolved;shortly thereafter,13 of thosenamed as probable suspects were laid off. Here, there isno evidence of knowledge,or even suspicion,that thedischargees(or any other employees)had signed unionauthorizationcards.InBMD Sportswear Corp.,283NLRB 30 (1987),the employer discharged seven em-ployees immediatelyafter theyhad signed union authori-zation cards.In that casetheGeneral Counsel proveddirect knowledgethat five ofthe seven dischargees hadsigned the cards;the administrative law judge found vio-lations only in the cases of thosefive.The Board re-versed regarding the two dismissals notingthat the twoforwhomtheGeneral Counsel had not proved directknowledge were known close associatesof those whowere known to have distributed the cards.Here, there isno evidenceof directknowledgethat any of the four al-legeddiscriminateeshad signed union authorizationcards.Indeed,there is no evidencethatRespondentknew that any employees had signed or were distributingunion authorization cards.Therefore,I shall not inferthatRespondent knew, or suspected,that the four al-leged discriminatees signed union authorization cards.The secondelement of a prima facie case under Sec-tion 8(a)(3) and(1) of the Act is proofof animus, orproof thatRespondent was motivated to discharge thealleged discriminatees because of their known,or sus-pected, union activities or sympathies.There is noevidence that Respondent had any knowl-edge ofGriffin'sunion sympathies(aswell as no evi-dence that Respondent knewthatGriffin hadsigned aunion authorization card).Respondent knewof the priorunion employmentof RoyStevens, andclearlyRespond-ent suspected union sympathies on his part because ofsuch'employment.However,Barry Stevens and Todddisavowed union sympathies,and there is no reason tobelieve that from their prior union employment alone,Respondent still suspected themof suchsympathies.Moreover,all three were, nevertheless,hiredafter theydisclosed theirpriorunion associations.Also, there is noevidencethat Todd's discharge was, in any way, linkedto his statement to McNair thatthe Unionwould be agood thing because the loading could then be done on 438DECISIONS OF THENATIONALLABOR RELATIONS BOARDFord'sproperty instead of the lot. Finally, while thethreat by Hall to Roy Stevens bespeaks of a certaindegree of animus, the fact that Stevens was, in fact, hiredprecludes a finding that the degree of animus harboredby Respondent is "strong enough to support a conclusionthatRespondent was willing to violate the law by dis-criminating against employees,inorder to keep theUnion out."Finally, the General Counsel argues that the timing ofthe discharges,coming as they did immediately after thefour dischargees had signed cards, demonstrates unlawfulanimus or motivation in the discharges.Timing cansupply the necessary ingredient of animus,but only if itis related to known union activity.Here, as noted, thereis no evidence that Respondent knew of the union activi-ty involved in the execution of the authorization cards.The General Counsel invites speculation that anotheremployee informed Respondent about the fact that thefour alleged discriminatees had signed authorizationcards;however, the Board will not indulge in this typeof speculation.7Accordingly,Ifind and conclude that the GeneralCounsel has failed to present a prima facie case in regardto the discharges of Roy Stevens, Barry Stevens, LavaT. Todd,and Roy Griffin, and I shall recommend thatthe complaint be dismissed regarding their discharges.86 Raysel-Ide, Inc.,284 NLRB 879 (1987),citingFabracanCorp,259NLRB 161, 171-172 (1981) This factorfurther distinguishesBallou BrickCo,andBMD Sportswear Corp,supra, cited by the General Counsel;both of thosecases involved extensive unfair labor practices committed inongoing efforts to defeat organizational attempts,as opposed to the singlethreat proven herein9Raysel-Ide. Inc,supra.8 Because no prima facie case about the discharges has been presented,I do not address the reasons assigned for the discharges However, I hereCONCLUSIONS OF LAW1.The Respondent,ActiveTransportation, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.The Union,GeneralDrivers,Warehousemen andHelpersLocalUnion 89, affiliatedwiththe InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.3.Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) ofthe Act bythreatening em-ployees thattheymay not be hired becauseof their priorassociationswith the Union.4.Theunfair labor practice found above is an unfairlabor practice affecting commerce within the meaning ofSection 2(6) and(7) of the Act.5.The General Counsel has failed to prove any otherof the violations alleged in the complaint.THE REMEDYHaving found that Repsondent has engaged in certainunfair labor practices,I shall recommend that it be or-dered to cease and desist therefrom and that it take cer-tain affirmative action to effectuate the policies of theAct.[Recommended Order omitted from publication.]state,for possible purposes of review,that I found incredible Johnson'stestimony about the various reasons he assigned for the discharges. Ifound particularly incredible his account of a racial slurmade by RoyGriffin.